Title: To Alexander Hamilton from James Waters, 6 December 1792
From: Waters, James
To: Hamilton, Alexander



[Baltimore] Decr 6 1792
Sir

Permit me to inform you, that I shipt several Cargoes, the produce of this state to Cape François there to be sold for my Account, in Augt & Septr last with positive orders, not to sell to Govt, that the French Consul had published he would not pay any Bills drawn on him by the Govt of St Domingo. Notwithstanding my positive Orders, not to sell any property to Government they were compelled to sell to them, and received Bills for payment with the most positive Assurances from the Intendant and National Commissioners just arrived from France who has forwarded the Decree of the National Assembly of France to Mr De Ternant authorising the assembly of St Domingo to draw, and that due honour would be paid to their Draughts, that he had funds in hand to appropriate for that purpose. How great is my surprize! my friends in Philadelphia write that Mr De Ternant says positively that he will not accept, and consequently not pay—the only means I have to do honour to my Credit, the knowledge I have you take at heart the welfare of every Merchant in this State, and of every American, emboldens me to call on you to see justice have its course and that the Commercial Interest of the Country may not sustain a severe blow as many of my Friends are under the same disagreeable situation.
I am &c

James Waters
The Secretary of the Treasuryof the U.S.

